Citation Nr: 0516866
Decision Date: 06/21/05	Archive Date: 09/19/05

DOCKET NO. 98-13 933A                        DATE JUN 21 2005 

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUE

Entitlement to restoration of a 20 percent disability rating for inflammatory arthritis, multiple joints.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects that he was discharged in June 1992 with more than 16 years of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. This case was previously before the Board in July 2003.

In January 2002 the veteran presented testimony at a Board hearing held at the RO before the undersigned Veterans' Law Judge; a transcript of that hearing is of record.

FINDINGS OF FACT

1. An August 1997 rating decision implemented a May 1997 proposal to reduce the rating for the veteran's service-connected inflammatory arthritis, multiple joints, from 20 percent to a noncompensable rating.

2. Material improvement in the ability to function under ordinary conditions of life and work because of the service-connected inflammatory arthritis, multiple joints, was not shown at the time of the August 1997 reduction.

CONCLUSION OF LAW

Reduction in the disability rating for inflammatory arthritis, multiple joints, from 20 percent to a noncompensable rating was not warranted, and the 20 percent disability rating is restored. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic Codes 5099-5002 (2004).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has satisfied its duties to the veteran under the Veterans Claims Assistance Act of 2000 (VCAA). A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your
claim(s)." This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's claim under the VCAA and applicable regulations, VA has made all reasonable efforts to assist the veteran in the development of his claim and has notified him of the information and evidence necessary to substantiate the claim and of the efforts to assist him. In a letter dated in April 2004, the veteran was notified of the information and evidence needed to substantiate and complete his claim, of what part of that evidence he was to provide, and what part VA would attempt to obtain for him. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, although the VCAA notice letter that provided to the veteran does not specifically refer to the "fourth element," the Board finds that the veteran was otherwise fully notified of the need to give to VA any evidence pertaining to his claim. The April 2004 letter advised the veteran to let V A know if there is "any other evidence or information" that he thought would help support his claim.

- 3 



It is noted that the original rating decision on appeal was in August 1997. Notice fully complying the provisions of the VCAA was not provided to the veteran until. April 2004. Therefore, the veteran did not receive proper VCAA notice prior to the initial rating decision denying his claim. Nonetheless, the Board finds that the lack of such a pre-decision notice is not prejudicial to the veteran. VCAA notice was provided by the RO prior to the transfer and certification of the veteran's case to the Board, and the content of the notice fully complied with the requirements of38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. The VCAA places an enhanced duty on VA to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the RO has obtained all available postservice VA and private medical records identified by the veteran. VA medical opinions addressing the questions at issue also have been obtained. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the veteran. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Analysis

"In order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied." Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); see also Brown v. Brown, 5 Vet. App. 413, 416 (1993). Section 3.344(a) provides that:

(a) Examination reports indicating improvement. Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including

- 4


all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.

This appeal arises out of the veteran's disagreement with a decision to reduce the disability rating for his service-connected multiple joint inflammatory arthritis from 20 percent to noncompensabe. A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the veteran is entitled to an increased rating. Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken. The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires. The veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing. 38 C.F.R. § 3.105(e).

VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement. In the present case, the 20 percent rating was in effect for more than 5 years, and thus various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do apply. Further, there are several general V A regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more. See generally Brown v. Brown, 5 Vet. App. 413 (1993).

- 5 



VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history. Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. Brown, 5 Vet. App. 420.

In November 1993 service connection was established for the veteran's multiple joint disability, and a 20 percent rating, effective June 6, 1992, was assigned. An August 1997 rating decision implemented a May 1997 proposal to reduce the rating for the veteran's service-connected inflammatory arthritis, multiple joints, from 20 percent to a noncompensable rating, effective November 1, 1997. The Board observes that the RO's reduction of the veteran's disability rating satisfied the procedural requirements of 38 C.F.R. § 3.105(e).

The veteran's multiple joints disability is rated by analogy to rheumatoid arthritis under Diagnostic Code 5002. The assigned evaluation of20 percent is based on the criteria for evaluating rheumatoid arthritis as an active process. A 20 percent rating under Diagnostic Code 5002 contemplates one or two exacerbations a year in a well-established diagnosis.

Diagnostic Code 5002 also states that for residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved. Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the Diagnostic Codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The pertinent evidence of record with respect to the veteran's disability picture prior to the reduction in rating included a February 1989 service medical record which

- 6 



reflected a diagnosis of history consistent with inflammatory arthritis involving multiple joints, symmetrical distribution. The February 1989 service medical record indicated that the veteran complained of aching and throbbing of the joints (described as the hips, wrists, hands, knees, shoulders, and the neck).

The veteran's disability picture which prompted the reduction in rating consisted primarily of an April 1997 VA examination which essentially involved an examination of the veteran's left knee and right hip. The April 1997 VA examiner noted that the veteran had not been diagnosed with inflammatory arthritis.

After review of the evidence of record, the Board believes that there is a reasonable doubt as to whether a sustained improvement in the severity of the veteran's multiple joint disability has been demonstrated.

It appears that the primary reason for the veteran's rating reduction was the fact that inflammatory or Rheumatoid arthritis was not shown at the April 1997 VA examination (in fact, despite extensive testing and evaluation by both VA and private physicians throughout the years, inflammatory or Rheumatoid arthritis has not been shown). The Board notes, however, that there must be an actual change in the condition, and not merely a difference in the use of descriptive terms. While it is clearly debatable whether the veteran should have been service-connected for systemic arthritis in November 1993, the RO had plausible grounds for doing so, as at least a history of inflammatory arthritis was noted in the service medical records. Further, the Board also notes that the veteran was rated under Diagnostic Code 5002 by analogy.

As such, the Board finds that a reduction in this case is not proper due to the fact that the condition, i.e., pain and limitation of the functions of the joints, was not adequately examined or discussed by the April 1997 VA examiner. For example, there is no way to tell from the April 1997 VA examination that there has been an actual improvement (resulting from his multiple joints condition) in the veteran's ability to function under the ordinary conditions oflife and work. Overall, a comparison of the findings of the April 1997 VA examination does not establish that the veteran's multiple joint disability improved to such an extent that a

- 7



reduction in the evaluation assigned to that disability was warranted by a preponderance of the evidence.

ORDER

Entitlement to restoration of a 20 percent rating for service-connected inflammatory arthritis, multiple joints, is granted, subject to the law and regulations governing the payment of monetary benefits.

WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

- 8 




